Order entered February 22, 2013




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-12-01640-CV

                        IN RE LAKEITH AMIR-SHARIF, Relator

                     On Appeal from the 255th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-09-7655

                                         ORDER
       The Court has before it relator’s February 6, 2013 motion for rehearing and request for

this Court to take judicial notice of relevant facts. The Court DENIES the motion and the

request.


                                                    /s/   MICHAEL J. O'NEILL
                                                          JUSTICE